No. Ckl&iWZteh!
                                  TIERRA WILSON
                                          VS.
         HOUSTON HOUSING AUTHORITY EWING APARTMENTS


                             AFFIDAVIT OF INDIGENCE                      ^        *LEDI,)
                             —                                           'ST COURT OF APPEALS
                                                                               HOUSTON. TEXAS

                                                                             JUL 2 0 2015
      I, TIERRA WILSON, swear the following:
                                                                        CHRISTOPHER A. PRINE

       1. I have filed an appeal in the case described above.          CLERK




        2. I cannot pay any ofthe following amount ofcourt costs in this appeal,
which includes the $175 filing fee, the $10 or $15 filing fee for each motion I may
file, the trial-clerk's fee for the clerk's record, and the court reporter's fee for the
reporter's record, if any.

       3. The nature and amount of my current employment income is
$     Q&S.m
      4. The nature and amount of my current government-entitlement income is
$ 'Skrnn •
       5. The nature and amount of my current income, otfeer than that described in
my answers to 3and 4above, is          . Sc<L f>hkxlrlnr^^y/6hilrl^^y-
       6. The income of my spouse is N/A. My spouse's income is not available to
me.




       7. I own the following real property:
        9




       8. I own the following personal property:
                                                                        r




         a



     9. I have the following amount of cash:
          Q



      10. I have the following amounts of funds on deposit that I may withdraw:
          flQ
      11. I have the following assets, other than those described in my answers to
3 through 10 above:
              o



      12. I have      O   dependents. My relationship to each of them is
     Spy yvx" /yip/Kfnii^                 , ^ru^UP.

                                          )




      13. The nature and amount of my debts are:




      14. The nature and amount of my monthly expenses are:




      15. My ability to obtain a loan for court costs is Q %
      16. An attorney is not providing free legal services to me without a
contingent fee. ^ ^
      17. An attorney has not agreed to pay or advance court costs. VOC
       18. [If the trial-court proceedings were recorded electronically] I have lack
the skills and access to equipment necessary to prepare the appendix required by
Texas Rule of Appellate Procedure 38.5(d).
              \3\&


                                  ^/iB/L/lfl V)0U<&=^
                                 Defendant Signature

Certificate of Oath or Affirmation



     On this date, Tadministered the above oath or affirmation from the person
named above. lama        'Vl^^L^/                                 and am
authorized to administer ann oath or affirmation
                                     affin       pursuant to Texas Government
Code section 602.002, 602.003,602.004, or 602.005. If I have a seal of office that
I am required by law to affix to documents when administering an oath or
affirmation, then I have included an original impression of my official seal below.



                                 <ZLl,%M& £>
                                 [Signature of person administering oath or
                                 affirmation]




                                   7-      / 7      3-&I 5-
                                 [Date]
                                       HARRIS COUNTY COMMUNITY SUPERVISION                                                                    POI                            N3
                                       & CORRECTIONS DEPARTMENT (HCCS&CD)                                                                                             Shanee Breaux
                                                                NORTH REGION                                                                              Phone. 713-696-8720
                                                9111 EASTEX FREEWAY, RM 549
                                                                                                                                                                    IN PERSON
                                                HOUSTON , TEXAS 77093
                                                      Tel: 713-696-8700 Fax: 713-696-8790                                                     On                 Tuesday, 08/11/2015
                                             PROBATIONER'S MONTHLY REPORT                                                                      At                       11:00 am
                                                        Fill out this report and return it to your Probation Officer

Name TIERRA WILSON                                                                                                     SPNfl       02653964                          CAUSI-'/         202864601010

 Address:     Street                                                    Apt. No.                            Apt. Complex Name                                            Gate Code


 Cilv/Stale                              Zip Code                             QC/it'cA- if this isanew address                   E-Mail address
                                                         • My Phone                                                     Other tuimber(s) (
 Telephone:       (         )                             •       Parent's Phone                                        Type (cell H, etc.)
               With whom are you living?
                                                                          (Names)                                                                                   (Family. Spouses. Fiicml)

Employer                                                      (SameofCompany)           AddrCSS
                                                                                                                                   No . Street, City. Zip Code
                  Check if thisis a newjob        ]
Occupation                                                                                                         Employer's Phone Number               (

How long on this job?                                                                                 Supervisor

Monthly e.-.mv'                                                           PROOF OF ALL EARNINGS MUST BE ATTACHED TO THIS FORM

What days of the week do you work? Please circle: Mors.. Tucs., Wed.. Thurs., Fri.. Sat.. Sun.
What hours do you work?                 From                                                   To

     Yes              No                              CHECK THE APPROPRIATE ANSWER
                           10. Have you been arrested since your last report (If yes. explain in line 16)


                           11.1 laveyou violated any other conditions of your probation since your last report?
                                (If yes. explain on line 16)

                           12. Do you own or drive a car? Make / Model:
                                Year                                                       Color                                       License Plate


                           13. Do you receive child support/w elfare/food stamps orany other source of income?
                                (If yes, list amount and sources below on line 16)

                           14. Are your currently participating inany program.-, (alcohol, community service, etc.)

                           15. Do you have any problem you would like to discuss with your Probation Officer?                                        (Ifyes. explain on line 16)




                                                               (USE REVERSESIDEOFtHtS FORM IFNECnSSARY)
      acknowledge that the above information is true and correct. Ifurther acknowledge that Iunderstand Iam to report again in person
                                                                                                                                     x put your initials here after the offiee visit                        __
    on:



                                                                                                                                                                                                        '


                                                                                                         X.
                                                                                                           Probationer's Signature TIERRA WILSON

 Supervising Officer:Shanee Breaux / N3                                                                 Date:                                                                                   ...._
Bd
     FRIENDLY    LOANS
     9030 N. FREEWAY #110
     HOUSTON, TX 7703 7
     DATE:   07/13/15
     TIERRA WILSON
     9734    HILLIS   ST
     HOUSTON,    TX        77 078
                      ***    MONTHLY STATEMENT ***
      1.    ACCOUNT #11168
      2. DUE DATE:         07/19/15
       3.   PAYMENT AMOUNT:         $   22.00
      4.    BALANCE BEFORE THIS MONTHS PAYMENT $ 43.50
       5. AVAILABLE CASH BEFORE THIS MONTHS PAYMENT: $0
     Thank You for your continued business!
     JULIA BELMAREZ-MANAGER
     FRIENDLY   LOANS
     281-445-5454
                                                                                                                                                                       Page 3 of6




                                                  CONSUMER CREDIT DISCLOSURE - PROMISSORY NOTE
                                           ' and 'me' means each person who signs as a Borrower 'You' means Ihe Lender.
  Customer Id: 2627         NotelD: 9275                                                                                           DATE OF NOTE: 07/17/15 17:39:57 D:2
                       LENDER/CREDITOR'S NAME AND ADDRESS:                                                           BORROWER'S NAME AND ADDRESS:
                                           Barri Finance Co.                                                                 Tierra Wilson
                                             6737 Canal St                                                                         1807EwingSt#14A
                                          Houston, TX 77011                                                                        Houston. TX 77004
                                             (713)514-0279

   ANNUAL PERCENTAGE                                           FINANCE CHARGE                              AMOUNT FINANCED                       TOTAL OF PAYMENTS
                RATE                    |Thodollar amount the credit will cost me: S26.00I                 The amount of credit    The amount I will have paid
   The cost of my credit as                                                                              provided to mo or on my after I have made all payments
    a yearly rate: 119.17%                                                                                     behalf: S100.00                   as scheduled: $126.00



   My Payment Schedule will be:
   3 consecutive monthly installments of S31.50 beginning 8/17/15
   and 1 (one) final payment of S31.50 due on 11/17/15 the maturity date.

   Security: You will have a security interest in the following described collateral.


   Security Agreement dated: N/A
   Late Charge: Ifany part of a paymeni is unpaid for 10 (ten) days after it is due, I may be Charged S10 (Ten dollars ) or 5% (five percent) of
   [he amount of the payment, whichever is greater.
   Prepayment: If I pay off early, I may be entitled to a refund of part of the finance charge.
   Additional Information: See your contract documents for any additional information about nonpayment, default, any required repayment in full
   before the scheduled date, and prepayment refunds and penalties.
       ITEMIZATION OF THE FINANCE CHARGE                                                       ITEMIZATION OF THE AMOUNT FINANCES
                                                                                              Previous Account
   Acquisition Charge: S10.00                                                                 Late Charge on Previous Account S
   Installment Account Handling Charge: S16.00                                                AMI on Previous Account S
                                                                                              Previous Balance S
                                                                                              »Less Refund S
                                                                                              Net Balance Renewed              S
                                                                                              Cash to me /collected.. S100.00


                                    LOAN NOTE (THIS COLLATERAL HAS BEEN ASSIGNED TO CAPITAL ONE BANK N/A))
   I promise to pa/ Ihe loial of Payments to ihe order of you the Lender. Iwill make the payments at youraddress above. I will make the payments on the dales and inthe amounts
   shown inIhe Paymeni Schedule If Idon't pay an entire payment within 10 (ten) days alter itrs due, you can charge me a tate charge. The late charge will bo $10 (Ten dollars)or
   5%{five percenl) of the scheduled payment, whichever is greater IfIdon'tpayallI owewhenthe final payment becomesduo Iwill pay intereston the amountthatis slitl unpaid,
   That interestwill be at a rate of 18% per year and willbegin the day after the finalpayment becomes due
   Ican make any payment early The acquisition charge on this loan will not be retunded if I payoffearly If I pay all I owe before the beginning of the last monthly period.I willsave
   partof the installment accounthandling charge Youwill figure the amountI save by theSum ofthe Periodic BalancesMethod Thismethodis explained mthe Finance
   Commission rule. You do not have to refund or credit any amount less than S1 00 (one dollar).
   If I ask for moro limo to mako an payment and you allow mo moro time, I willpay additional interest to extend the payment Tho additional mtorost willbo figured as provided in
   the Finance Commission rules I agree lo pay you a reasonable fee up to $30.00 (Thirty dollars) for a returned check You can odd Ihe fee to tho amount I owe under this
   agreement or collect il separately
   III break any of my promises m this document, you can demand thai Iimmediatelypay all that Iowe. Youcan also do this ifyou, ingood faith,beliovothat I am not going lo bo
   willing or ablo to keep all my promises I agree that you don't have to oive me notice that you are demanding or intend to demand immediate payment of allthat \ owe.
   IfIam givingcollateral lor this loan. I willsoo tho separate security agreement for more information and agreements.
   NOTE: See tho next page for moro information on this PROMISSORY NOTE
   I will keep all my promises in this document Ifthere is moro than one Borrower each Borroweragrees to keep all of tho promisos In this document, oven iftho other Borrowers
   ob not I promise that all informalion I gave you is true.
   ".,- .^.^ic'i—irjjrar aijhUimaai thn% \^ *rn Millcrf-XLi *~                  r '•   <'*«*•* 1 Tfixas inw erp'v tc thiscontract 1TWVt have to pnvinterestor othe' amounts that
   are more than tho law allows Any cliango to this agreement has to do in writing Both you and I have to togrl it You can mail any notice lo mo at my last address m your records
   We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may bo roflocted m your credit report
   Th/s lender is licensed and oxammod by the State of Texas -Office of Consumer Credit Commissioner Call the Consumer Credit Hot Lino or writ©for credit information ot
   assistance with crodtl problems Otfico of Consumer Credit Commissioner. 2601 North Lamar Boulevard, Austin Texas 78705-4207, hllp //www occc state tx us, (512) 936-7600
   or (800) 538-1579




     Uji^xtxJ                                  Recibi la Forma de Informe de! Prestamo
   Borrower.


   I received the Spanish Disclosure By:


   Co-Borrower                                                            Lender's Representative.

                                                                                   CUSTOMER COPY




http://barriprestaxom/vangcl^                                                                                                                                             7/17/2015
Welcome to Your Texas BeneIIts                                                                                                        Pane 1 of 1
                                                                                                                               Mail
                  L;/KsB
                                                                                                                           i LcoJ
                                               SMHqty!                    Wte&                    Ifoiym        Mc&
                                     r;--:;;r=!!^i ','.•.:-;••:;•;        feta ;::::,i            Int-M Ma&b LtiasaMm
                    krSi           Status         Hotel         Ettife      Stan to FiMir.1         I'pfor   DatHMitotel
                    :. ..:•.•.                                                      to              rami
                                                                                                             Harbtpki
                    !!•:::;;       If:!           IMfa IN                   KM mil
                    ::;:!::-;•     :•::::         Hsafei3        555.16     muni :•:•.:•;              Bo
                                                  .'^;:'D;r:<
                                                   j&«j>ftt
                                                  iflMj-fM
                    -. •••:'.:•:   :.••:           r^-U-!        IU         :::•::':   :':'::••         ::
                    ":::::         j:re:             s»Tim       n          km mm                      Hi
                    ";:-:<:::      3-rri           •;:•!;•;      Si         vmm mm                     >;
                      ';:::.       :••                                      mm wm                      •:
                    ";::;:         :r:fl           rv.rift n                mm vm.                     L:
                    ":::;:         :;::            J&&H              1      mm um                      ;i
                    ";::::         ::•::           J;';-=::P;:rc lis        mm :;::;:':                lie
                      ::::::       >.•:            jftSKftt II              BIHW NM                    •:
                     '!:::::       feitf           BmaJon^a H                                           .:
                    •';::::        ;;:;:           )*«r|*t) life             r::\        •:::::         .:
                     "•:::.:       fcpx            J-fettPSac toe           :•:';)!! )•;:•?:':         b
                     ";::::        :;:::             ;;••••;     ta         mm mm                      i:
                     fete!         i:;'..::        li.-.T-r- S*8             mm wmi                    •:
                     !'f:;;:       :;v|
                                                   Jefessufai
                                                   JffeSMfJSX
                   ,. :-:••;: • :-:'k-!.r;:;":::.
                   2 Learn me aboutttelticftiCrtfci SJIAF asdH tenefte.
                   J, fao|Aiegoa&tspageisDo((oireapieased°dtA3tio«icc«at is            :':.:•;
                                                          )itelrfe;^i-([Ts3iy)l0.1ii;li!ilto;iii!rjpji;
https://www.yourtexasbenefits.corn/ssp/SSPHome/ssphonie.jsp                                                                            7/20/2015
                    Office of the Attorney General
       Texas Child Support Disbursement Unit Payment Record
This payment record reflects Non-Custodial Parent payments received by the Texas Child Support Disbursement Unit and
payments received or recorded prior to the establishment of the Texas Child Support Disbursement Unit.

You may need to contact the local child support registry of the County that issued the order to ensure a complete payment
record is obtained for the specified Case/Cause numbers, if the Office of the Attorney General was not the Non-Custodial
Parent's payment registry before the Texas Child Support Disbursement Unit began


This payment record was generated         07/20/2015
Total Paid:   1,199.90
Names: JEREMY BROWN (NCP), TIERRA WILSON (CP)
Cause Number       200940754


  =•':yii^jjijj2S12HBu!2) •:: : VJTftfnffimjffl
 Payment Date                   Payment Amount                         Cause ID
 (MM/DD/YYYY)
 07/06/2015                     98.00                                  200940754

 06/22/2015                     86.00                                  200940754
 06/08/2015                     98.00                                  200940754
 05/26/2015                     147.00                                 200940754

 05/07/2015                     64.38                                  200940754

 04/30/2015                     64.38                                  200940754

 04/23/2015                     64.38                                  200940754
 04/16/2015                      17.68                                 200940754

 03/27/2015                     49.00                                  200940754

 02/13/2015                      127.77                                200940754

 01/30/2015                      127.77                                200940754

 01/16/2015                      127.77                                200940754

 01/05/2015                      127.77                                200940754




This is a true and correct copy of the computerized official child support payment records of the Texas Child Support
Disbursement Unit.

This payment record is admissible in a court proceeding as evidence of payments made through the Texas Child Support
Disbursement Unit pursuant to Texas Family Code Section 157.002(b)(3), Section 157.162(c), and Section 234.001(d).


                                                       Page 1 of 1
IAnnie Perryman am allowing Tierra Wilson and her 3 children to live her until she can find somewhere
to stay. She will have to pay me room and board 300 a month and provide her own food, clothing and
house supplies. Ifyou have any question please feel free to contact me at 713-851-4489.
                                             /tr\TV\^ I^A/U^
        Pay Inquiry
                                                                                                                                                                                         Page 1 of 1
                                                                                                                                                            •PNewWndnw   3 Help \Zj Cusiomiio Pone in) hup
             View Paycheck
          gperraWilson
                                                                                                     Net Pay:                5500.06
             Company
             HoustonConsntnlty College Sys
                                                                                                     Pay Begin Date: 06/01/2015
             Address
             P.O. Box 667517                                                                         Pay End Oalo:           06)15/2015
          Houston. TX 772607517                                                                      Check Date:             06/30/2015
         Review tho details o your paycheck. To view other checks, select                View a Different PovchccX
          General
             Name:               Tierra LaTara VMiscn                Business Unit:             HCCSP
         | Employee ID;          01167842                           Pay Group:                  Part-TimeHourly
             Address:                                                                                                                                 1
                                 1607 Bring St                       Department:                IMA - Continuing} Education                           1
         1
         i                      Apttf 14A                            Location:                  3100 Main                                             j
                                Houston. TX 77004
                                                                    Job Title:                  Pt Enretfmt Servioo Assistant                         !
         j                                                          Pay Rate:                   $12.580000            Hourly
             TaxData                                                                               """                       "               "
         | Fed Marital Status: Singh)                               TX Marital Status:         Hot3ppffeat>ln
         ! FedAllowances:       6                                   TX Allowances:             o
        ' Fed Add]j>crcrtnt; 0000                                   TX Add) Percent:           0.000
         ; Fed Add) Amount: 10.00                                   TX Addl Amount:            10 CO
             Paychect. Summary
         Period                      Gross Earnings               Fed Taxable Onus                       Total Taxes j                Total Deductions                       Net Ply
         Current                               500.06                           500.03                          000                                  0.00                      500.061
          Earnings                                                                                                               Taxc*_
         Description                             Hours                   Rate                                Amount          Description
         Reg Pay                                  39.75             12.500000                                  500.06!       FodVttthhoWng                                                                   \   \
                                                                                                                         I
         Total:                                   39.75                                                        500.0S!       Total:
         Before-Tax Deductions                                       After Tax Deductions                                                 Employer Paid Benefits
         Description                                                                                                                  r
                                                         Amount     jDceeriatlsn                                                      jDcscriatJon
                                                                                                                                      •;• Taxable
        JTotal:                                                                                                                       Total:
         Net Pay Dtelribution
        Payment Type                        Paycheck Number                Account Type                     Account Number                                                  Amount
        Direct Dopost                       1657506                        Chocking                          159542900                                                        £00.05
        Return to Pay Check Saleclion
V
    y          -. <fe
        https:/Axchrweb.hcc^e4u:8080/psc/ess/EMPLOYEE/HRMo,
                                             ABC Bonding Company
                                                  400 San Jacinto
                                                Houston, TX 77002
                                                  (713)222-6222




To:                   Tierra Wilson
                      9734 Hillis St
                      Houston. Texas 77078




                                                  NOTICE
                                       PAST DUE PAYMENT



                                                      July 02, 2015
Defendant:            Wilson. Tierra
Posted Date:          05/30/2015
Bond Amount:          S5.000.00

                                  Account Activity:


                                   Last Payment



                                   Remaining Balance                    S350.00


                                    Past Due Amount                     SI 00.00


                                    Total Davs Past Due
                                                                             10



 RECEIPT OF PAYMENT within 1days of 7/2/20i5 win prevent ABC BONDING COMPANY from taking
 corrective action.
 Ifyou have any questions, please contact our office at (713) 222-6222. and ask for the Admin Department.